


110 HR 6093 IH: Carmelo Rodriguez Military Medical

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6093
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Hinchey (for
			 himself, Mr. Filner, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 171 of title 28, United States Code, to
		  allow members of the Armed Forces to sue the United States for damages for
		  certain injuries caused by improper medical care and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carmelo Rodriguez Military Medical
			 Accountability Act of 2008.
		2.Allowance of claims by
			 members of the Armed Forces against the United States for certain injuries
			 caused by improper medical care
			(a)In
			 GeneralChapter 171 of title
			 28, United States Code, is amended by adding at the end thereof the following
			 new section:
				
					2681.Certain claims
				by members of the Armed Forces of the United States
						(a)Claims may be brought under this chapter
				for damages against the United States for the personal injury or death of a
				member of the Armed Forces of the United States arising out of a negligent or
				wrongful act or omission in the performance of medical, dental, or related
				health care functions (including clinical studies and investigations) that
				takes place other than in the context of combat and is provided by persons
				acting within the scope of their office or employment by or at the direction of
				the Armed Forces of the United States, whether inside or outside the United
				States.
						(b)The payment of any
				claim of a member of the Armed Forces under this section shall be reduced by
				the present value of other benefits received by the member and the member’s
				estate, survivors, and beneficiaries, under title 10, title 37, or title 38,
				United States Code, that are attributable to the physical injury or death from
				which the claim arose.
						(c)For purposes of
				claims brought under this section—
							(1)section 2680(k)
				does not apply; and
							(2)in the case of an act or omission occurring
				outside the United States, the law of the place where the act or
				omission occurred shall be deemed to be the law of the place of
				domicile of the plaintiff.
							(d)As used in this
				section, the term a negligent or wrongful act or omission in the
				performance of medical, dental, or related health care functions (including
				clinical studies and investigations) has the same meaning given that
				term for the purposes of section 1089(e) of title
				10.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 171 of title 28,
			 United States Code, is amended by adding at the end thereof the following new
			 item:
				
					
						2681. Certain claims by members of the
				Armed Forces of the United
				States.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply only with
			 respect to claims arising on or after January 1, 1997 and any period of
			 limitation that applies to such a claim arising before the date of enactment of
			 this Act shall begin to run on the date of that enactment.
			
